     Case 1:11-md-02262-NRB Document 3273 Filed 03/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
In re:

LIBOR-Based Financial Instruments
                                                                      ORDER
Antitrust Litigation.
                                                              11 MD 2262 (NRB)
This Document Applies to:
                                                            12 Civ. 5723 (NRB)
     The Lender Action

----------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     WHEREAS, the fairness hearing addressing the settlement in

the above-captioned class action between the Lender Plaintiffs

and Deutsche Bank AG is scheduled for March 15, 2021 at 11:00

a.m.; and

     WHEREAS,    no     class    member    has   filed   an     objection      to   the

settlement that is the subject of the fairness hearing; and

     WHEREAS,     the      Lender       Plaintiffs       have       filed     written

submissions regarding the fairness, reasonableness, and adequacy

of that settlement; and

     WHEREAS, the ongoing COVID-19 pandemic continues to pose a

risk to public health; and

     WHEREAS,     under         these     circumstances,        the        Court    has

determined that the appropriate format for the fairness hearing

is a telephonic conference; it is hereby

     ORDERED     that    the     fairness     hearing       shall     be    conducted

telephonically    on     the    date    and   time   that     it    was    previously
     Case 1:11-md-02262-NRB Document 3273 Filed 03/04/21 Page 2 of 2



scheduled, March 15, 2021 at 11:00 a.m.            Chambers will post

dial-in instructions on the MDL docket and the Lender Plaintiff

Action dockets in advance of the fairness hearing.


Dated:    New York, New York
          March 4, 2021


                                       _____________________________
                                           NAOMI REICE BUCHWALD
                                       UNITED STATES DISTRICT JUDGE
